122 F.3d 1070
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Suleiman C. EDMONDSON, Plaintiff-Appellant,v.RICHMOND COUNTY CLUB;  Ron Svien, Defendants-Appellees.
No. 96-15050.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997**Decided Sept. 3, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-94-03232-FMS;  Fern M. Smith, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Suleiman C. Edmondson, an African-American male, appeals pro se the district court's judgment for the Richmond Country Club ("Country Club") and its employee, Ron Svien, entered following a bench trial, in Edmondson's 42 U.S.C. § 2000e action alleging employment discrimination in the Country Club's denial of Edmondson's job application.1  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court's Findings of Fact and Conclusions of Law and its Judgment entered on December 1, 1995.


3
To the extent Edmondson contends that the district court erred in its evidentiary rulings, the district court did not abuse its discretion.  See Rent-A-Center, Inc. v. Canyon Television and Appliances Rental, Inc., 944 F.2d 597, 601 (9th Cir.1991).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Edmondson's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Edmondson also brought state law claims for intentional and negligent infliction of emotional distress, fraud and deceit, and negligent misrepresentation